DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 9-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkaya et al. (US PG Pub. 20190346918).
Regarding claim 1, Akkaya discloses an optical system (HMD device 500 of fig. 5) comprising: 
a virtual image content output device (optical projection source 528 and directed into the waveguide combiner 524 of fig. 5); 
a first tunable lens (world-side focus-tunable lens 504 of fig. 5) on a real-world side of the virtual image content output device; 
a second tunable lens (first eye-side focus-tunable lens 506 of fig. 5) on an eye side of the virtual image content output device; 
at least one compensating lens (second eye-side focus-tunable lens 530 of fig. 5), wherein the at least one compensating lens is configured to substantially eliminate magnification changes of real-world light between a real-world end of the optical system and an eye-side end of the optical system as a focal power of at least one of the first tunable lens or the second tunable lens changes (para. 0040; The optical power controller actively controls the optical power of the second eye-side focus-tunable lens 530 to match vergence cues determined based on imagery of the user's eye 526, or both eyes, captured by an eye-tracking assembly 520 (e.g., as described above with respect to FIG. 2). To create an undistorted view of real-world surroundings, the optical power controller also controls optical power of the world-side focus-tunable lens 504 to compensate for the optical power of the second focus-tunable eye-side lens 530. In one implementation, the world-side focus-tunable lens 504 is set to have an optical power that compensates for the optical power of the second eye-side focus-tunable lens 530 while the optical power of the first eye-side focus-tunable lens 506 is set to effectively zero with a focal length projected at infinity.).

Regarding claim 3, Akkaya discloses wherein the at least one compensating lens (530) is disposed adjacent the second tunable lens (506) opposite the virtual image content output device (illustrated in fig. 5).

Regarding claim 6, Akkaya discloses wherein the at least one compensating lens (530) is further configured to provide prescription correction (para. 0020; this focal power sum may be controlled to provide a non-zero magnification selected to correct a visual impairment of the wearer, such as to correct for far-sightedness, near-sightedness, or an astigmatism).

Regarding claim 7, Akkaya discloses wherein at least one of the first tunable lens or the second tunable lens comprises a liquid lens (para. 0039; the focus-tunable lenses 404 and 406 and, in liquid lenses).

Regarding claim 9, Akkaya discloses further comprising a controller (para. 0040; optical power controller (not shown) that selectively and independently controls optical power of each of the three focus-tunable lenses (e.g., 504, 506, and 530)) coupled to the first tunable lens and the second tunable lens, wherein the controller is configured to control a focal power of the second tunable lens to cause virtual image content to appear at a selected distance behind the virtual image content output device on the real-world side of the virtual image content output device (para. 0025; Varying the focal length of the magnifying lens in this way effectively changes the distance to the magnified virtual image to match the user's gaze upon various objects in the virtual world. Notably, however, variations in the focal length of the magnifying lens to match vergence cues may affect a corresponding change in magnification of the magnified virtual image. Accordingly, some implementations of the HMD device 100 are adapted to continuously control and/or vary a size of the imagery as presented on the microdisplay 114 to ensure consistency in the size of the magnified virtual image as the wearer alters his or her gaze upon different objects presented in the virtual world).

Regarding claim 10, Akkaya discloses wherein the controller is configured to control the first tunable lens so that, in combination with the compensating lens, a change in focal power of the second tunable lens leaves a magnification of real-world light substantially unchanged (para. 0043; The optical power controller actively controls the optical power of the second eye-side focus-tunable lens 530 to match vergence cues determined based on imagery of the user's eye 526, or both eyes, captured by an eye-tracking assembly 520 (e.g., as described above with respect to FIG. 2). To create an undistorted view of real-world surroundings, the optical power controller also controls optical power of the world-side focus-tunable lens 504 to compensate for the optical power of the second focus-tunable eye-side lens 530 and para. 0044; In effect, the combination of focus-tunable lenses 504, 506, and 530 give the eye 526 an undistorted view of real-world surroundings along a natural line-of-sight while virtual imagery is imaged in the foreground.).

Regarding claim 11, Akkaya discloses wherein the first tunable lens (504), the second tunable lens (506), the compensating lens (530), and the virtual image content output device (528 and 524) are configured such that: image light emitted by the virtual image content output device (528 and 524) forms a virtual content image when viewed along an optical axis by a user (illustrated in fig. 5); and real-world light incident upon the first tunable lens is transmitted through the optical system and forms a real-world image (para. 0041; AR mode, the HMD device 500 projects virtual imagery over a small field-of-view that user views against a backdrop of real-world surroundings.) when viewed along the optical axis by the user, wherein the virtual content image augments the real-world image (illustrated in fig. 5).

Regarding claim 15, Akkaya discloses wherein the virtual image content (para. 0041; virtual imagery is emitted by an optical projection source 528 of fig. 5) output device comprises at least one of a light combiner (para. 0041; virtual imagery is emitted by an optical projection source 528 and directed into the waveguide combiner 524), a waveguide and output coupling grating, or a transparent display panel.

Regarding claim 16, Akkaya discloses further comprising a head mounted display (illustrated in fig. 1 as a frame 102), wherein the head mounted display comprises a frame (102) or housing, and wherein the virtual image content output device, the first tunable lens (504), the second tunable lens (506), and the compensating lens (530) are coupled to the frame or housing (illustrated in fig. 5).

Regarding claim 17, Akkaya discloses a method, comprising: controlling (para. 0040; The optical power controller actively controls the optical power of the second eye-side focus-tunable lens 530 to match vergence cues determined based on imagery of the user's eye 526, or both eyes, captured by an eye-tracking assembly 520 (e.g., as described above with respect to FIG. 2)), by one or more processors, a focal power of at least one of a first tunable lens (world-side focus-tunable lens 504 of fig. 5) on a real-world side of the virtual image content output device; 
a second tunable lens (first eye-side focus-tunable lens 506 of fig. 5) on an eye side of the virtual image content output device; 
at least one compensating lens (second eye-side focus-tunable lens 530 of fig. 5), wherein the at least one compensating lens is configured to substantially eliminate magnification changes of real-world light between a real-world end of the optical system and an eye-side end of the optical system as a focal power of at least one of the first tunable lens or the second tunable lens changes (para. 0040; The optical power controller actively controls the optical power of the second eye-side focus-tunable lens 530 to match vergence cues determined based on imagery of the user's eye 526, or both eyes, captured by an eye-tracking assembly 520 (e.g., as described above with respect to FIG. 2). To create an undistorted view of real-world surroundings, the optical power controller also controls optical power of the world-side focus-tunable lens 504 to compensate for the optical power of the second focus-tunable eye-side lens 530. In one implementation, the world-side focus-tunable lens 504 is set to have an optical power that compensates for the optical power of the second eye-side focus-tunable lens 530 while the optical power of the first eye-side focus-tunable lens 506 is set to effectively zero with a focal length projected at infinity.). 

Regarding claim 18, Akkaya discloses further comprising a controller (para. 0040; optical power controller (not shown) that selectively and independently controls optical power of each of the three focus-tunable lenses (e.g., 504, 506, and 530)) coupled to the first tunable lens and the second tunable lens, wherein the controller is configured to control a focal power of the second tunable lens to cause virtual image content to appear at a selected distance behind the virtual image content output device on the real-world side of the virtual image content output device (para. 0025; Varying the focal length of the magnifying lens in this way effectively changes the distance to the magnified virtual image to match the user's gaze upon various objects in the virtual world. Notably, however, variations in the focal length of the magnifying lens to match vergence cues may affect a corresponding change in magnification of the magnified virtual image. Accordingly, some implementations of the HMD device 100 are adapted to continuously control and/or vary a size of the imagery as presented on the microdisplay 114 to ensure consistency in the size of the magnified virtual image as the wearer alters his or her gaze upon different objects presented in the virtual world).

Regarding claim 19, Akkaya discloses wherein the controller is configured to control the first tunable lens so that, in combination with the compensating lens, a change in focal power of the second tunable lens leaves a magnification of real-world light substantially unchanged (para. 0043; The optical power controller actively controls the optical power of the second eye-side focus-tunable lens 530 to match vergence cues determined based on imagery of the user's eye 526, or both eyes, captured by an eye-tracking assembly 520 (e.g., as described above with respect to FIG. 2). To create an undistorted view of real-world surroundings, the optical power controller also controls optical power of the world-side focus-tunable lens 504 to compensate for the optical power of the second focus-tunable eye-side lens 530 and para. 0044; In effect, the combination of focus-tunable lenses 504, 506, and 530 give the eye 526 an undistorted view of real-world surroundings along a natural line-of-sight while virtual imagery is imaged in the foreground.).

Regarding claim 20, Akkaya discloses wherein the first tunable lens (504), the second tunable lens (506), the compensating lens (530), and the virtual image content output device (528 and 524) are configured such that: image light emitted by the virtual image content output device (528 and 524) forms a virtual content image when viewed along an optical axis by a user (illustrated in fig. 5); and real-world light incident upon the first tunable lens is transmitted through the optical system and forms a real-world image (para. 0041; AR mode, the HMD device 500 projects virtual imagery over a small field-of-view that user views against a backdrop of real-world surroundings.) when viewed along the optical axis by the user, wherein the virtual content image augments the real-world image (illustrated in fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkaya et al. (US PG Pub. 20190346918) in view of Lu et al. (US Pat. 10,248,001).
Regarding claim 12, Akkaya discloses a second tunable lens that is tunable (506).
Akkaya fails to teach wherein the second tunable lens is tunable in a range of about 3 diopters.
Lu discloses wherein the second tunable lens is tunable (col. 6 line 23) in a range of about 3 diopters (col. 6 lines 23-25; The liquid lens structure is an optical element that is able to adjust focus over a continuous range of 0 to F (e.g., 0 to 2 Diopters)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the tunable lens of Akkaya with the particular diopter range of Lu in order to create comfortable viewing experience (Lu; col. 1 lines 29-30).

Regarding claim 13, Akkaya discloses a second tunable lens that is tunable (506).
Akkaya fails to teach wherein the second tunable lens is tunable in a range of about 2 diopters.
Lu discloses wherein the second tunable lens is tunable (variable focal structure 400 of fig. 4) in a range of about 2 diopters (col. 9 lines 51-53; PBP LC lens attached with an SWHP, which provides two discrete states, (e.g., −1.5 diopter, 1.5 diopter)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the tunable lens of Akkaya with the particular diopter range of Lu in order to create comfortable viewing experience (Lu; col. 1 lines 29-30).

Allowable Subject Matter
Claims 2, 4, 5, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 2 that was found to be allowable is wherein the at least one compensating lens is disposed adjacent the first tunable lens opposite the virtual image content output device.

The subject matter of claim 4 that was found to be allowable is wherein the at least one compensating lens is disposed between the first tunable lens and the virtual image content output device.

The subject matter of claim 5 that was found to be allowable is wherein the at least one compensating lens is disposed between the second tunable lens and the virtual image content output device.

The subject matter of claim 8 that was found to be allowable is wherein the first tunable lens is a converging lens, the second tunable lens is a diverging lens, and the at least one compensating lens is a converging lens.

The subject matter of claim 14 that was found to be allowable is wherein a surface of the compensating lens is in contact with a surface of the first tunable lens or a surface of the second tunable lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/
Examiner, Art Unit 2882                                                                                                                                                                                                        15 December 2022
/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882